Pottle, J.
The plaintiff’s right to recover resting solely upon the statutory presumption of negligence, and the undisputed testimony of the engineer and fireman showing that they were in the exercise of all ordinary care and diligence, and that the killing of the plaintiff’s cow was not due to any negligence on the part of the defendant or its employees, the presumption of negligence was fully rebutted, and the recovery in favor of the plaintiff was unauthorized. Macon, Dublin & Savannah R. Co. v. Hamilton, 9 Ga. App. 254 (70 S. E. 1126); Atlantic Coast Line R. Co. v. Whitaker, 10 Ga. App. 207 (73 S. E. 34).

Judgment reversed.

Certiorari; from Decatur superior court — Judge Frank Park. May 12, 1912.
Pope & Bennet R. G. Hartsfield, for plaintiff in error.